Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 05812 Legg Mason Partners Premium Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: August 31 Date of reporting period: May 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS PREMIUM MONEY MARKET TRUST WESTERN ASSET / CITI SM PREMIUM LIQUID RESERVES (FORMERLY KNOWN AS CITI SM PREMIUM LIQUID RESERVES) FORM N-Q MAY 31, 2009 Notes to Schedule of Investments (unaudited) Investment in Liquid Reserves Portfolio, at value $559,385,914 1. Organization and Significant Accounting Policies Western Asset / Citi SM Premium Liquid Reserves (formerly known as Citi SM Premium Liquid Reserves) (the Fund) is a separate diversified investment series of Legg Mason Partners Premium Money Market Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in Liquid Reserves Portfolio (the Portfolio), a separate investment series of Master Portfolio Trust, that has the same objective as the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investment in the Portfolio reflects the Funds proportionate interest (2.1% at May 31, 2009) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. (b) Credit and Market Risk. Investments in structured securities which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. These risks flow through the Fund from its investment in the Portfolio. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value and liquidity of these investments and may result in a lack of correlation between their credit ratings and values. 1 Liquid Reserves Portfolio Schedule of Investments (unaudited) May 31, 2009 Face Amount Security Value SHORT-TERM INVESTMENTS  99.0% Bank Notes  3.2% $ Bank of America N.A., 1.397% due 10/2/09 (a)(b) $ Wells Fargo Bank N.A.: 0.511% due 6/3/09 (b) 0.200% due 6/25/09 Total Bank Notes Certificates of Deposit  26.7% Banco Bilbao Vizcaya, 0.700% due 12/2/09 Bank of America N.A., 0.980% due 11/10/09 Bank of Montreal: 0.270% due 6/15/09 0.300% due 6/18/09 1.750% due 9/15/09 (b) Bank of Nova Scotia, 1.150% due 5/7/10 Bank of Scotland PLC, 1.237% due 7/6/09 (b) Barclays Bank PLC NY: 1.560% due 7/13/09 1.406% due 8/11/09 (b) BNP Paribas NY Branch: 1.750% due 6/16/09 1.050% due 7/13/09 1.100% due 10/19/09 Canadian Imperial Bank: 0.780% due 7/7/09 1.000% due 7/21/09 1.000% due 8/3/09 1.000% due 8/6/09 Citibank N.A.: 0.700% due 8/13/09 0.500% due 8/19/09 Credit Suisse NY, 1.925% due 4/23/10 Deutsche Bank AG NY: 0.620% due 7/6/09 0.620% due 7/15/09 Intesa SanPaolo SpA NY, 3.670% due 6/11/09 Lloyds Bank PLC, 1.770% due 6/22/09 Nordea Bank Finland PLC: 1.650% due 1/13/10 1.850% due 5/4/10 Rabobank Nederland NY, 0.550% due 11/30/09 Royal Bank of Canada, 1.000% due 9/9/09 Royal Bank of Scotland PLC, 1.500% due 7/15/09 Societe Generale NY: 1.000% due 7/13/09 0.666% due 5/5/11 (b) Svenska Handelsbanken AB: 1.200% due 7/9/09 0.855% due 11/4/09 Toronto Dominion Bank NY: 1.000% due 9/30/09 1.750% due 10/13/09 UBS AG Stamford Branch, 1.560% due 7/14/09 Westpac Banking Corp., 0.760% due 7/13/09 Total Certificates of Deposit See Notes to Schedule of Investments. 2 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2009 Face Amount Security Value Certificates of Deposit (Euro)  1.8% $ Credit Agricole Indosuez, 1.130% due 7/20/09 $ HSBC Bank PLC, 0.985% due 11/5/09 Total Certificates of Deposit (Euro) Commercial Paper  18.8% ANZ National International Ltd.: 1.197% due 7/13/09 (a)(c) 0.903% due 7/20/09 (a)(c) 1.064% due 8/28/09 (a)(b) 0.602% due 11/20/09 (a)(c) Banco Bilbao Vizcaya, 0.850% due 8/17/09 (a)(c) BNZ International Funding Ltd.: 1.387% due 7/13/09 (a)(c) 1.398% due 7/31/09 (a)(c) 1.066% due 11/12/09 (a)(c) Caisse D'amortissement, 0.842% due 6/10/09 (c) CBA (Delaware) Finance Inc.: 0.782% due 6/9/09 (c) 1.044% due 7/13/09 (c) 0.842% due 7/20/09 (c) 0.541% due 7/23/09 (c) 0.542% due 11/30/09 (c) Commerzbank U.S. Finance, 0.601% due 8/24/09 (c) Danske Corp., 1.313% due 10/20/09 (a)(c) European Investment Bank, 0.682% due 6/10/09 (c) General Electric Capital Corp., 0.180% due 6/1/09 (c) HSBC Americas Inc.: 0.280% due 6/5/09 (c) 0.290% due 6/12/09 (c) ING US Funding LLC, 1.076% due 7/8/09 (c) JPMorgan Chase Funding Inc., 0.491% - 0.501% due 10/19/09 (a)(c) Rabobank USA Finance Corp., 0.803% due 10/30/09 (c) San Paolo U.S. Financial Co., 0.190% due 6/1/09 (c) Santander Central Hispano, 0.602% due 11/30/09 (c) Societe Generale N.A.: 2.378% due 6/4/09 (c) 0.803% due 11/12/09 (c) State Street Corp.: 0.250% due 6/8/09 (c) 0.250% due 6/19/09 (c) 0.220% due 6/25/09 (c) Swedish Export Credit: 1.004% due 7/6/09 (c) 1.004% due 7/31/09 (c) Wal-Mart Stores Inc., 0.552% due 6/15/09 (a)(c) Total Commercial Paper Corporate Bonds & Notes  5.7% Australia & New Zealand Banking Group, 1.491% due 7/31/09 (a)(b) Credit Suisse First Boston (USA) Inc., Notes, 4.700% due 6/1/09 ING Bank NV, 1.496% due 7/24/09 (a)(b) Nordea Bank AB, 1.449% due 10/23/09 (a)(b) Rabobank Nederland NV, 1.176% due 10/9/09 (a)(b) Royal Bank of Canada, 1.183% due 10/15/09 (a)(b) Royal Bank of Scotland PLC, 1.720% due 10/9/09 (a)(b) See Notes to Schedule of Investments. 3 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2009 Face Amount Security Value Corporate Bonds & Notes  5.7% (continued) $ Svenska Handelsbanken AB, 1.462% due 8/25/09 (a)(b) $ Total Corporate Bonds & Notes FDIC Backed Bonds & Notes  0.7% Bank of America N.A., 0.966% due 2/5/10 (b) FDIC Backed Commercial Paper  2.0% Citigroup Funding Inc., 0.270% due 6/3/09 (c) General Electric Capital Corp., 0.753% due 8/3/09 (c) Total FDIC Backed Commercial Paper Master Note  3.2% Morgan Stanley Collateralized Master Note Purchase Agreement, 1.020% due 6/1/09 (b)(d)(e) Medium-Term Notes  3.0% ANZ National International Ltd., 1.533% due 7/10/09 (a)(b) Commonwealth Bank of Australia, 1.266% due 8/3/09 (a)(b) HSBC USA Inc., 1.559% due 10/15/09 (b) ING USA Global Funding Trust, 1.751% due 9/18/09 (b) Kreditanstalt Fur Wiederaufbau International Finance Inc., 1.152% due 1/21/10 (b) Total Medium-Term Notes Supranationals/Sovereigns  2.8% Inter-American Development Bank, 0.796% due 2/19/10 (b) International Bank for Reconstruction & Development, 0.989% due 2/1/10 (b) Sweden (Kingdom of): 0.826% due 3/17/10 (c) 0.826% due 3/18/10 (c) Total Supranationals/Sovereigns Time Deposits  7.8% BNP Paribas Grand Cayman, 0.220% due 6/1/09 Branch Banking and Trust Grand Cayman, 0.130% due 6/1/09 Calyon Grand Cayman, 0.230% due 6/1/09 Commerzbank Grand Cayman, 0.230% due 6/1/09 National Bank of Canada, 0.250% due 6/1/09 Rabobank International Grand Cayman, 0.200% due 6/1/09 Societe Generale Grand Cayman, 0.220% due 6/1/09 Total Time Deposits U.S. Government Agencies  16.3% Federal Farm Credit Bank (FFCB), Bonds, 0.556% due 1/20/11 (b) Federal Home Loan Bank (FHLB), Bonds: 0.535% due 6/10/09 (b) 0.370% due 8/7/09 (b) 0.243% due 8/27/09 (b)(c) 0.246% due 12/28/09 (b)(c) 0.410% due 3/26/10 (b) Federal Home Loan Mortgage Corp. (FHLMC): Discount Notes: 0.877% due 1/8/10 (c)(f) 1.010% due 2/5/10 (c)(f) Notes: 0.321% due 10/7/09 (b)(f) 1.039% due 7/12/10 (b)(f) 1.038% due 7/14/10 (b)(f) See Notes to Schedule of Investments. 4 Liquid Reserves Portfolio Schedule of Investments (unaudited) (continued) May 31, 2009 Face Amount Security Value U.S. Government Agencies  16.3% (continued) $ 1.244% due 9/3/10 (b)(f) $ Federal National Mortgage Association (FNMA), Notes: 0.410% due 9/3/09 (b)(f) 0.390% due 10/7/09 (b)(f) 1.052% due 1/21/10 (b)(f) 3.100% due 2/4/10 (f) 0.903% due 2/8/10 (b)(f) 0.966% due 8/5/10 (b)(f) 0.800% due 5/13/11 (b)(f) Total U.S. Government Agencies U.S. Treasury Bills  5.1% U.S. Treasury Bills: 0.583% - 0.705% due 3/11/10 (c) 0.462% due 4/1/10 (c) 0.594% due 4/8/10 (c) 0.477% due 5/6/10 (c) Total U.S. Treasury Bills U.S. Treasury Notes  1.9% U.S. Treasury Notes, 1.750% due 3/31/10 TOTAL INVESTMENTS  99.0% (Cost  $26,663,204,943#) Other Assets in Excess of Liabilities  1.0% TOTAL NET ASSETS  100.0% $ (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (b) Variable rate security. Interest rate disclosed is that which is in effect at May 31, 2009. (c) Rate shown represents yield-to-maturity. (d) Final maturity date is July 14, 2009. (e) Illiquid security. (f) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 5 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Liquid Reserves Portfolio (the Portfolio) is a separate investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At May 31, 2009, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. The Portfolio adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities . The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: Significant Other Significant Unobservable Quoted Prices Observable Inputs Inputs May 31, 2009 (Level 1) (Level 2) (Level 3) Investments in Securities $ 26,663,204,943 - $ - Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Securities Balance as of August 31, 2008 $ Accrued Premiums/Discounts - Realized Gain (Loss) ) Change in unrealized appreciation (depreciation) Net purchases (sales) ) Transfers in and/or out of Level 3 - Balance as of May 31, 2009 - Net unrealized appreciation (depreciation) for investments in securities still held at the reporting date - (1) Change in unrealized appreciation (depreciation) includes net unrealized appreciation (depreciation) resulting from changes in investment values during the reporting period and the reversal of previously recorded unrealized appreciation (depreciation) when gains or losses are realized. 6 Notes to Schedule of Investments (continued) (unaudited) (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolios policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market daily to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. (c) Credit and Market Risk. Investments in structured securities which are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value and liquidity of these investments and may result in a lack of correlation between their credit ratings and values. (d) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Credit arrangements for certain holdings The Portfolio was provided or entered into certain credit support arrangements for certain of its portfolio holdings. As a result, the aggregate market value of the Portfolios holdings increased during the period. These arrangements are described below. (a) On March 4, 2008, the Portfolio was provided a Standby Letter of Credit (LOC) by Citibank, N.A. (Citibank) for an aggregate amount not to exceed $150 million. Citibank currently has a First Tier credit rating. Under the terms of the LOC, which terminates no later than March 3, 2009, the Portfolio is able to draw upon the LOC if (i) a loss is realized from a sale or other disposition of commercial paper or other securities held by the Portfolio that were issued by Cheyne Finance LLC (the Securities), (ii) the Securities are restructured into new debt and there is a shortfall in what is received as compared to the amortized cost of the original Securities (iii) all or any portion of the Securities remain outstanding on the business day immediately prior to March 4, 2009; and/or (iv) the short term credit rating of Citibank is downgraded causing its LOC obligation to no longer qualify as a First Tier Security under Rule 2a-7. The Portfolio also entered into a separate, but related Letter Agreement with Legg Mason, Inc. (LM). Under the terms of the Letter Agreement, the Portfolio will terminate the LOC if (i) all of the Securities are sold or otherwise disposed of without the Portfolio realizing a loss or the Portfolio has drawn on the LOC in an aggregate amount equal to such losses; (ii) all of the Securities have been restructured into new debt rated or at least A-1 or P-1 (or the equivalent) by S&P or Moodys and that were eligible to be held under Rule 2a-7; (iii) the Portfolio had been repaid in full in respect of all of the Securities or (iv) the Securities are rated at least A-1 or P-1 (or the equivalent) by S&P or Moodys. The Letter Agreement also provided that: the Portfolio must pay to Legg Mason the excess of amounts received by the Portfolio above amounts due to the Portfolio on the Securities, net of draws, either from a cash payment or a restructuring if, after the LOC is drawn and on or after termination of the LOC; and during the term of the LOC, Legg Mason has the option to purchase the securities from the Portfolio under various circumstances at a price that is the greater of amortized cost or marker value. Another provision provided for transfer of the Securities to Legg Mason if the amounts drawn on the LOC equal or exceed the amortized cost the Securities then outstanding at the end of the LOC term. (b) On March 31, 2008, the Portfolio entered into five
